No. 12162

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                            1972

                                              -    - - - - -



EVA MAE FINLAYSON,

                                   P l a i n t i f f and A p p e l l a n t ,

         -vs   -
DUNCAN FINLAY SON,

                                   Defendant and Respondent.



Appeal from:       D i s t r i c t Court o f t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                   Honorable A. B. M a r t i n , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

         Goldman, McChesney and Datsopoulos, Missoula, Montana.
         H. L. McChesney a r g u e d , Missoula, Montana.
     F o r Respondents:

         Kenneth R. Wilson a r g u e d , Miles C i t y , Montana.



                                                               submitted:         J u n e 1 2 , 1972

                                                                  Decided : AUG       1 1 1972
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of the Court.


            This appeal i s from a f i n a l judgment e n t e r e d on June 30,
1971, i n a d i v o r c e a c t i o n t r i e d t o t h e c o u r t without a j u r y i n
t h e d i s t r i c t c o u r t of t h e s i x t e e n t h j u d i c i a l d i s t r i c t , county of
Custer.        I n t h e d i s t r i c t c o u r t , both p a r t i e s were g r a n t e d a d i -
vorce w i t h r e a l and p e r s o n a l p r o p e r t y d i v i d e d e q u a l l y .         Neither
p a r t y h a s appealed t h e g r a n t i n g of t h e d i v o r c e , however, Eva Mae
Finlayson, p l a i n t i f f , a p p e a l s from t h a t p o r t i o n of t h e judgment
which divided t h e p r o p e r t y e q u a l l y .            She contends t h a t c e r t a i n
s p e c i f i e d p r o p e r t y , i n c l u d i n g t h e family r e s i d e n c e , c e r t i f i c a t e s
of d e p o s i t , and a 1968 Pontiac automobile, a r e h e r s o l e and sep-
a r a t e property.
            Eva and Duncan Finlayson were married on October 26, 1956.
Duncan i n i t i a l l y c o n t r i b u t e d approximately $5,693.84 t o t h e marriage;
Eva c o n t r i b u t e d a r e s i d e n c e l o c a t e d i n Miles C i t y , Montana, obtained
from a p r i o r marriage and valued a t approximately $15,000 t o $18,000
w i t h an unpaid mortgage of $5,289.05.                           During t h e marriage Eva
worked r e g u l a r l y a s a w a i t r e s s and Duncan worked r e g u l a r l y a s a
janitor.         Both p a r t i e s c o n t r i b u t e d t h e i r e a r n i n g s t o a j o i n t checking
account.         I n 1959, t h e home i n Miles C i t y was placed i n j o i n t tenancy
by Eva t o avoid probate and although she recorded t h e i n s t r u m e n t ,
Duncan was n o t aware of t h e j o i n t tenancy u n t i l 1969.
           During t h e course of t h e marriage Eva r e g u l a r l y purchased
c e r t i f i c a t e s of d e p o s i t w i t h t i p s she r e c e i v e d a s a w a i t r e s s .        She
a l s o i n v e s t e d approximately $1,000 she r e c e i v e d from h e r mother's
e s t a t e i n c e r t i f i c a t e s of d e p o s i t .   Both Eva and Duncan were shown
a s j o i n t owners of t h e c e r t i f i c a t e s of d e p o s i t u n t i l May 1970,
t h e time of t h e f i l i n g of t h i s a c t i o n , when Eva c o n s o l i d a t e d t h e
c e r t i f i c a t e s i n t o one c e r t i f i c a t e i n h e r name and h e r s i s t e r ' s name,
Leta L. Vick.
           The 1968 Pontiac automobile was obtained by Eva i n h e r
name by using an automobile a l s o i n h e r name a s a down payment.
The payments on t h e Pontiac and t h e t r a d e - i n automobile were
made from t h e j o i n t checking account with t h e f i n a l payment of
$1,300 on t h e Pontiac being made from t h e j o i n t savings account.
Since Duncan did n o t d r i v e and had never owned an automobile,
he consented t h a t t h e automobile be i n W a g s s e p a r a t e name and
d i d n o t consider t h e automobile a s one-half h i s u n t i l cornrnence-
ment of t h e divorce a c t i o n .
           Although o t h e r property was l i s t e d i n t h e t r i a l c o u r t ' s
f i n d i n g s which divided t h e property, Eva has n o t questioned t h a t
division.
           There a r e two divergent philosophies of ownership urged
by t h e p a r t i e s .   Appellant, Eva, who was given considerable l a t i t u d e
by Duncan i n d i r e c t i n g m a r i t a l f i n a n c i a l m a t t e r s , a s s e r t s t h a t h e r
ownership i s based on t h e s p e c i f i c c o n t r i b u t i o n s which she made
t o t h e a c q u i s i t i o n of t h e i n d i v i d u a l c l a s s e s of property.         Respondent,
Duncan, argues t h a t t h e property acquired during t h e marriage,
although held i n v a r i o u s s t a t e s of ownership by t h e p a r t i e s , was
t h e r e s u l t of t h e t o t a l c o n t r i b u t i o n of both p a r t i e s .
           Recent decisions of t h i s Court support t h e b a s i c proposition
t h a t t h e d i s t r i c t c o u r t may a l l o c a t e property acquired during a
                                                                                       and
marriage on an e q u i t a b l e b a s i s according t o c o n t r i b u t i o n s , / u n l e s s
a review of a l l t h e evidence on appeal r e v e a l s t h a t t h e r e has been
an i n e q u i t a b l e d i s t r i b u t i o n t o a s u b s t a n t i a l degree, t h e d e c i s i o n
of the d i s t r i c t c o u r t w i l l not be d i s t u r b e d . Bloom v. Bloom, 150
Mont. 511, 515, 437 P.2d 1 ; Hodgson v. Hodgson, 156 Mont. 469, 482
P.2d 140; Libra v. Libra, 157 Mont. 252, 484 P.2d 748.
           I n Bloom t h e Court s a i d :
           "'Therefore, t h e c o u r t d i d n o t e r r i n g r a n t i n g
           t h e divorce and d i v i d i n g and a d j u s t i n g t h e liti-
           gants' r i g h t s i n property accumulated by t h e
           j o i n t e f f o r t s of t h e p a r t i e s . The p r o p k r t y ac-
           quired j o i n t l y during t h e marriage may be divided
          regardless of whether the t i t l e t h e r e t o i s i n
          e i t h e r or both of the p a r t i e s . 27B C.J.S. D i -
          vorce, 1 295 ( 5 ) , p. 304 9 et.seq. "' (Emphasis
          added).
         When viewing the e n t i r e record of contributions t o t h i s
marriage by both p a r t i e s , we find the properties were paid f o r o r
acquired out of j o i n t l y accumulated funds and represent a comrning-
l i n g of j o i n t resources.      Other     than the earnings of the p a r t i e s
and the r e n t s from the u p s t a i r s apartment i n the house i n Miles

City, the only f i n a n c i a l contribution t o the marriage came from
an inheritance i n the approximate sum of $4,000 from Eva's mother.
Some of t h e inheritance was used by Eva during the course of probate
of her mother's e s t a t e t o purchase from her two s i s t e r s t h e i r
i n t e r e s t i n the deceased mother's home i n B i l l i n g s .      Duncan makes
no claim against t h i s home which, by an undisclosed arrangement,
i s held i n the name of Eva's f r i e n d , L. G. Pence.
         Apart from the foregoing, j o i n t funds were used t o pay off
the mortgage on the house i n Miles City and t o add improvements,
including the addition of a garage i n the f a l l of 1957 a t a c o s t
of $2,595.78.        It appears t h a t Eva and Duncan paid t h e i r l i v i n g
and miscellaneous expenses from t h e i r s a l a r i e s and Eva purchased
the c e r t i f i c a t e s of deposit from t i p s .   The c e r t i f i c a t e s were held
i n the j o i n t names of Eva and Duncan u n t i l she t r a n s f e r r e d them i n t o
a consolidated c e r t i f i c a t e of deposit i n the j o i n t names of Eva
and her s i s t e r , p r i o r t o f i l i n g f o r divorce.
         I n examining the j o i n t income tax r e t u r n s of the p a r t i e s
f o r the years 1959 t o 1969, i t appears t h a t Duncan contributed
approximately $1,000 per year more s a l a r y t o the j o i n t e f f o r t than
did Eva.      Over the period of years involved, t h i s would equal the
amount from t i p s t h a t Eva placed i n c e r t i f i c a t e s of deposit which
t o t a l e d $12,088.68.
         I4hen \r consider this marriage of fifteen years duration,
                ie
che economic gains demonstrated are the result of as equal a con-
tribution by the parties as could be achieved in any marriage.
         Bound by the rule above recited, this Court finds no evi-
dence of inequity in the distribution, much less to a substantial
tegree.
          Judgment o f the trial court is affirmed.




                                         Associate Justice




/   /chief J u s t i c e




("J--zd&+&&-&-                   -----
    Associate J u d i c e s